                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    at CHATTANOOGA

 TERESA CASTO,                          )
                                        )
       Plaintiff,                       )
                                        ) CIVIL ACTION NO.
 v.                                     )
                                        )
 UNUM LIFE INSURANCE COMPANY            )
 OF AMERICA and UNUM GROUP              )
 CORP.,                                 )
                                        )
       Defendants.                      )
______________________________________________________________________________

                            NOTICE OF REMOVAL
______________________________________________________________________________

         Defendant Unum Group Corp. (“Unum Group”), by counsel, removes this action to the

United States District Court for the Eastern District of Tennessee, at Chattanooga, stating as

follows:

         1.       On May 2, 2019, the Complaint in Case No. 19C532 was filed in the Circuit Court

of Hamilton County, Tennessee, by Plaintiff against Defendants. The Summons, along with the

Complaint was served on Unum Group on May 6, 2019. Copies of the Summons, Complaint, and

Notice of Service of Summons are appended hereto as Exhibits A, B and C, respectively, and

constitute all process, pleadings and orders served upon Unum Group to date in this action.

         2.       This action is of a civil nature, involving a claim for benefits pursuant to an

employee welfare benefit plan, specifically a Long-Term Disability Plan established by Plaintiff’s

former employer Trinity Health Corporation (“Trinity Health”), and funded by disability insurance

policy No. 503126 (the “Policy”) issued by Unum Life Insurance Company of America (“Unum

Life”). The Complaint alleges Plaintiff is employed by Mount Carmel St. Ann’s, which is a

member organization of Trinity Health.
                                            Page 1 of 6

17797883v2 10708-0140
Case 1:19-cv-00162-PLR-CHS Document 1 Filed 06/05/19 Page 1 of 6 PageID #: 1
         3.       The Policy was issued as part of a Long-term Disability Plan (the “LTD Plan”)

specifically developed for Plaintiff’s employer, Trinity Health. A copy of the Policy is attached

hereto as Exhibit D. Trinity Health is the administrator of the LTD Plan and has delegated to

Unum Life discretionary authority to administer benefits under the LTD Plan.

         4.       Plaintiff alleges she is entitled to disability benefits under the LTD Plan as a result

of several alleged disabilities. Plaintiff alleges she filed an application for benefits under the LTD

on June 4, 2002. Plaintiff alleges Defendants have denied her benefits owed under the LTD Plan.

         5.       This Court has original federal question jurisdiction over this action pursuant to 28

U.S.C. §1331, inasmuch as the Complaint asserts a claim for benefits under an employee benefit

plan established under and governed by the Employee Retirement Income Security Act of 1974,

29 U.S.C. § 1001, et seq. (“ERISA”).

         6.       ERISA completely preempts state law causes of action and provides the exclusive

federal remedies for the resolution of claim for benefits by employee benefit plan participants and

beneficiaries. See ERISA §502(a)(1)(B), 29 U.S.C. §1132(a)(1)(B); Pilot Life Ins. Co. v. Dedeaux,

481 U.S. 41 (1987).

         7.       Section 502(e) of ERISA, 29 U.S.C. §1132(e), confers original jurisdiction upon

the district courts of the United States over claims initiated by participants or beneficiaries to

recover benefits due or to enforce rights under employee benefit plans subject to ERISA.

         8.       Thus, Plaintiff’s Complaint is an action of a civil nature founded upon a claim of

right arising under the laws of the United States over which the district court of the United States

is given original jurisdiction pursuant to 28 U.S.C. §1331 and is therefore removable to this Court

pursuant to the provisions of 28 U.S.C. §§1441(a) and (b). See Metropolitan Life Ins. Co. v. Taylor,




                                               Page 2 of 6

17797883v2 10708-0140
Case 1:19-cv-00162-PLR-CHS Document 1 Filed 06/05/19 Page 2 of 6 PageID #: 2
481 U.S. 58 (1987). Such a claim is properly removable even if the applicability of ERISA

preemption does not appear on the face of the Complaint. Id.

         9.       Relying on a 2017 summary plan description for the Trinity Health Pension Plan,

Plaintiff’s Complaint suggests that the LTD Plan is a “church plan” and not subject to ERISA. See

Complaint at para. 13. In fact, Trinity Health has a separate ERISA-governed Welfare Benefit

Plan through which LTD benefits are provided. A copy of the Summary Plan Description (SPD)

for Trinity Health’s Welfare Benefits Plan is attached hereto as Exhibit E. The SPD states, in

pertinent part, “Trinity Health Corporation is the Plan Administrator and named fiduciary for

purposes of ERISA. The Plan was originally effective January 1, 2002. The Plan contains two

ERISA Plans that have plan number designations Plan 504 and 505.” Id. at p. 39. As applicable

here, the 505 Plan provides for a long-term disability insurance program. Id. at p. 4.

         10.      Trinity Health’s publicly available filings with the IRS are also consistent with its

Welfare Benefits Plan being subject to ERISA. For example, Trinity Health has been filing ERISA

Form 5500s for its Welfare Plan including the LTD Plan at least as early as 2001, and as recently

as 2016. Trinity Health’s Form 5500 and Schedule A for 2001 and 2016 are attached hereto as

collective Exhibits F and G, respectively.

         11.      Trinity Health’s ERISA Form 5500 filings reflect an effective date of its LTD Plan

of January 1, 2002, which is the same effective date as the Policy. See Exhibits D and G. Co-

Defendant Unum Life was the disability insurer for Trinity Health’s LTD Plan until April 1, 2011.

         12.      Under 29 U.S.C. § 1002(33), “[a] plan established and maintained for its employees

(or their beneficiaries) by a church or by a convention or association of churches includes a plan

maintained by an organization, … the principal purpose or function of which is the administration




                                              Page 3 of 6

17797883v2 10708-0140
Case 1:19-cv-00162-PLR-CHS Document 1 Filed 06/05/19 Page 3 of 6 PageID #: 3
or funding of a plan or program for the provision of retirement benefits or welfare benefits, or both

….” 29 U.S.C. § 1002(33)(C)(i).

         13.      Trinity Health has as its principal purpose to provide health care to individuals

within the various communities of its member organizations. Accordingly, Trinity Health’s

Welfare Benefit Plan including the LTD Plan is not a church plan and is therefore subject to

ERISA. See e.g., Hanshaw v. Life Ins. Co. of North America, No. 3:14-cv-00216, 2014 WL

5439253 at * 8 (W.D. Ky. Oct. 24, 2014) (denying plaintiff’s motion to remand and rejecting

plaintiff’s assertion that church-affiliated hospital’s disability plan was a church plan; court

observed that “plaintiff’s argument disregards the limiting language of subsection C(i) that to

maintain a church plan, an organization must not only be associated with the church, but it must

have as its ‘principal purpose or function … the administration or funding of a [benefits] plan or

program.’ (citation omitted) St. Claire Medical Center is a health care organization; its principal

purpose is the provision of health care, not the administration of a benefits plan. Therefore, the

Court finds that St. Claire’s long-term disability benefits plan is not a “church plan” under ERISA,

and is, therefore, governed by ERISA.”).

         14.      Defendants have filed no pleadings in this action, and this Notice of Removal is

filed within thirty (30) days after Unum Group’s receipt of copies of the Complaint and Summons

in this action.

         15.      Defendants are giving notice of the filing of this Notice of Removal to all adverse

parties as required by 28 U.S.C. §1446(d) and will file a copy with the Clerk of the Circuit Court

of Hamilton County, Tennessee, as further required by that section.

         16.      Co-Defendant Unum Life Insurance Company of America consents and joins in

Unum Group’s removal of this case.


                                              Page 4 of 6

17797883v2 10708-0140
Case 1:19-cv-00162-PLR-CHS Document 1 Filed 06/05/19 Page 4 of 6 PageID #: 4
         WHEREFORE, Unum Group respectfully requests that this Court accept this Notice of

Removal and that it assume jurisdiction of this cause and issue such further order and processes as

may be necessary for the adjudication hereof.

         Respectfully submitted June 5, 2019.




                                                MILLER & MARTIN PLLC

                                                s/James T. Williams
                                                James T. Williams, BPR # 16341
                                                james.williams@millermartin.com
                                                Tamra N. Harris, BPR # 036307
                                                tamra.harris@millermartin.com
                                                832 Georgia Avenue, Suite 1200
                                                Chattanooga, TN 37402-2289
                                                Telephone: (423) 756-6600
                                                Facsimile: (423) 785-8480
                                                Attorneys for Defendants Unum Life
                                                Insurance Company of America
                                                Unum Group Corporation




                                           Page 5 of 6

17797883v2 10708-0140
Case 1:19-cv-00162-PLR-CHS Document 1 Filed 06/05/19 Page 5 of 6 PageID #: 5
                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 5, 2019, a copy of the foregoing pleading was filed
electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system
to all parties indicated on the electronic filing receipt. All other parties will be served by regular
U.S. mail. Parties may access this filing through the Court’s electronic filing system.

                                               MILLER & MARTIN PLLC

                                               s/James T. Williams
                                               James T. Williams, BPR # 16341
                                               james.williams@millermartin.com
                                               Tamra N. Harris, BPR # 036307
                                               tamra.harris@millermartin.com
                                               832 Georgia Avenue, Suite 1200
                                               Chattanooga, TN 37402-2289
                                               Telephone: (423) 756-6600
                                               Facsimile: (423) 785-8480
                                               Attorneys for Defendants




                                             Page 6 of 6

17797883v2 10708-0140
Case 1:19-cv-00162-PLR-CHS Document 1 Filed 06/05/19 Page 6 of 6 PageID #: 6
